Exhibit 10.1





Subcontracting Contract



Party A: Guizhou Province Pan County Pingguan town Ping Yi Coal Mine (“Ping Yi”
or the “Company”)

Party B: Yunnan province Fuyuan county Baoxing Economic and Trade Co.,
Ltd.(“Baoxing”)

Ping Yi is currently expanding its existing 150,000 tons annual coal production
capacity toward a 300,000 tons capacity, and is building a new coal washing
factory (DMS type) with an annual output of approx. 600,000 tons of washed coal
(to be completed approximate in June 2010). These expansions are a huge task to
the Company, resulting lack of time for daily management as well as tight
working capital.

Baoxing is a subsidiary of L&L Energy, Inc. (“L&L”), which is a U.S. public
traded company. Baoxing has engaged in energy business over 10 years in China,
has coal mining skills and management experience of operating coal. Both parties
(Baoxing and Ping Yi) have been working as strategic partners for many years
with good relationship.

For mutual benefits, both parties entered this contract which covers the
following agreements:

1.      Consulting Services Agreement - This agreement allows Baoxing to manage
and operate Ping Yi, and collects the respective revenue, net profits and/or
losses of the Company. Under the terms of the agreement, Baoxing is the
exclusive provider of advice and consultancy services to Ping Yi related to the
Company’s general business operations, accounting and human resources needs and
research and development, among other things. In exchange for such services,
Baoxing will absorb the Company's net profits and/or losses. Baoxing will own
all intellectual property rights developed or discovered through research and
development in the course of providing services under this agreement, but will
grant a license to use such intellectual property back to the Company, if
necessary, to conduct its business. Baoxing will prepare periodic financial
reports for Ping Yi. The agreement also restrain Ping Yi from taking certain
actions such as (but not limited to) issuing equity, incurring indebtedness and
changing its business. The agreement is effective until terminated and it may be
terminated by Baoxing for any or no reason and by either party for reasons
explicitly set forth in the agreement, including (but not limited to) a breach
by the other party or the other party's becoming bankrupt or insolvent. Ping Yi
may not assign or transfer its rights or obligations under the respective
agreement without the prior written consent of the Baoxing, except that Baoxing
may assign its rights or obligations under the agreement to an affiliate.      

--------------------------------------------------------------------------------

2.      Operating Agreement - The parties to this agreement are Baoxing and Ping
Yi, respectively, including all of the shareholders of Ping Yi. Under the
agreement, Baoxing guarantees the contractual performance by the Company under
any agreements with third parties, in exchange for a pledge by Ping Yi of all of
its respective assets, including accounts receivable and inventories. Baoxing
will provide necessary working capital, management, and purchase necessary
assets to operate Ping Yi. smoothly. In addition, Baoxing shall pay a fee to
Ping Yi and its shareholders each year to be able to operate the Ping Yi coal
mine facilities. The fee is RMB six million (6,000,000 RMB) each year, can be
paid either in cash or in L&L common shares. Baoxing should pay the first RMB 1
million fee in cash (1,000,000 RMB) within 10 days after signing of this
agreement. Baoxing has the right to approve any transactions that may materially
affect the assets, liabilities, rights or operations of the Company and provide,
binding advice regarding the Company's daily operations, financial management
and employment matters, including the dismissal of employees. In addition,
Baoxing has the right to recommend director candidates and appoint the senior
executives of the Company. The agreements expire 2 years from execution unless
renewed. Baoxing has the right to terminate the agreement upon 30 days' written
notice but Ping Yi does not have the right to terminate its respective agreement
during its term. Baoxing may freely assign its rights and obligations under the
agreement upon written notice to Ping Yi. Ping Yi may not assign their rights or
obligations under the respective agreement without the prior written consent of
Baoxing.       3.      Proxy Agreement - Baoxing has entered into proxy
agreements with all of the shareholders of Ping Yi under which the shareholders
have vested their voting power of the Company in Baoxing, and agreed not to
transfer the shareholders' respective equity interests in the Company to anyone
but Baoxing or its designee(s). The agreement expires 2 years from the execution
date, unless both parties agree to extend. Baoxing has the right to safeguard
Baoxing's rights under the respective agreement. Upon an event of default under
the agreement, Baoxing may vote, control, sell or dispose of the pledged equity
interests and may require the shareholders to pay all outstanding and unpaid
amounts due under the Consulting Services Agreement. Pursuant to the terms of
the agreement, the shareholders have agreed to restrictive covenants to
safeguard Baoxing's rights under the respective agreement. Baoxing may freely
assign its rights and obligations under the agreement upon written notice to the
shareholders. The shareholders may not assign their rights or obligations under
the respective agreement without the prior written consent of Baoxing. terminate
the agreement upon 30 days' written notice but the shareholders may not
terminate the agreement without Baoxing's consent.   4.      Option Agreements -
The parties to these agreements are Baoxing, Ping Yi, and all of the
shareholders of Ping Yi, respectively. The shareholders of Ping Yi have granted
Baoxing or its designee(s) the irrevocable right and option to acquire all or a
portion of such shareholders' equity interests in the Company. The  

--------------------------------------------------------------------------------

  shareholders have also agreed not to grant such an option to anyone else. The
purchase price for a shareholder's equity interests will be equal to such
shareholder's original paid-in price for such equity interest. Pursuant to the
terms of the agreement, the shareholders and each of Ping Yi have agreed to
certain restrictive covenants to safeguard Baoxing's rights under the respective
agreement. The agreement expires 2 years from execution unless renewed. Baoxing
may freely assign its rights and obligations under the agreements upon written
notice to Ping Yi and the shareholders, respectively. Ping Yi and the
shareholders, respectively, may not assign their rights or obligations under the
respective agreement without the prior written consent of Baoxing.   5.     
Equity Pledge Agreements - The parties to each of these agreements are Baoxing,
Ping Yi and all of the shareholders of Ping Yi, respectively. The shareholders
of Ping Yi have pledged all of their respective equity interests in the Company
to Baoxing to guarantee each of Ping Yi's performance of the Company’s
respective obligations under the Consulting Services Agreement. The pledge
expires two years after the obligations under the Consulting Services Agreement
described above are fulfilled. Baoxing has the right to collect any and all
dividends paid on the pledged equity interests. Baoxing may assign its rights
and obligations upon written notice to Ping Yi shareholders.  

The agreement covers a period of two years, starting from November 1, 2009 to
October 31, 2011. Agreement can be extended by mutual consent.

Both parties should settle any dispute, if any, arising from this agreement by
friendly discussions.

After signed this agreement, it will be effective on November 1, 2009.

--------------------------------------------------------------------------------

Party A: Guizhou Province Pan County Pingguan Town Ping Yi Coal Mine

Legal Representative: /s/ Bao Guo Zhang



Dated: 1/18/2010



Party B: Yunnan province Fuyuan County Baoxing Economic and Trade Co., Ltd.



Legal Representative: /s/ Tony H Y Li

Date: 1/18/2010



--------------------------------------------------------------------------------